Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glenn A. Stewart .seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s denial of longshore disability benefits pursuant to 33 U.S.C. §§ 901-950 (2012). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Stewart v. Riverside Tech., Inc., No. 15-0436 (B.R.B. June 6, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED